


117 HR 1538 IH: Binational Health Strategies Act of 2021
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1538
IN THE HOUSE OF REPRESENTATIVES

March 3, 2021
Ms. Escobar (for herself, Mr. Cuellar, Ms. Jackson Lee, Mr. Grijalva, Mr. Vela, Mr. Vicente Gonzalez of Texas, Mr. Vargas, Mrs. Kirkpatrick, Mr. Tony Gonzales of Texas, and Mr. Carbajal) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend the United States-Mexico Border Health Commission Act, with respect to preparedness for COVID–19 and other infectious diseases in the border region, and for other purposes.


1.Short titleThis Act may be cited as the Binational Health Strategies Act of 2021.  2.United States-Mexico Border Health Commission infectious disease preparednessThe United States-Mexico Border Health Commission Act (22 U.S.C. 290n et seq.) is amended by inserting after section 4 (22 U.S.C. 290n–2) the following: 

4A.Infectious disease preparedness
(a)Presidential negotiationsThe President is authorized and directed to, not later than 30 days after the date of the enactment of this section, seek to begin negotiations with Mexico to amend the agreement entered into pursuant to section 2, addressing infectious disease preparedness in the United States-Mexico Border Area, with respect to— (1)COVID–19, including the development of the report specified in subsection (b) and the plan specified in subsection (c); and
(2)other infectious diseases, including the development and implementation of the plan specified in subsection (d). (b)COVID–19 responseNot later than 120 days after the date on which negotiations referred to in subsection (a) begin, and annually thereafter (for as long as the Commission, acting with the participation of members representing both the United States and Mexican sections, determines is necessary), the Commission shall submit to Congress a report on the United States-Mexico Border Area’s response (beginning on February 1, 2020) to COVID–19, including with respect to testing, contact tracing, and other infection prevention and control measures carried out in the United States-Mexico Border Area, in both the United States and Mexico.
(c)COVID–19 binational plan
(1)In generalNot later than 60 days after the date on which negotiations referred to in subsection (a) begin, the Commission (acting with the participation of members representing both the United States and Mexican sections) shall develop, and publish on a public website of the Commission, a binational strategic plan that addresses, with respect to COVID–19, how— (A)the United States-Mexico Border Area should strengthen its response to COVID–19, with a focus on testing, contact tracing, and other infection prevention and control measures;
(B)the effect of COVID–19 on the economic conditions in the United States-Mexico Border Area may be mitigated;  (C)the sharing of relevant health data, with respect to COVID–19, including testing and positivity rates, between health agencies within the United States-Mexico Border Area can be strengthened; and
(D)a COVID–19 vaccine should be disbursed throughout the United States-Mexico Border Area, taking into account the various vulnerable populations in the region. (2)ImplementationNot later than 90 days after the date on which negotiations referred to in subsection (a) begin, the Commission (acting with the participation of members representing both the United States and Mexican sections) shall develop, and publish on a public website of the Commission, what actions Federal agencies will take within the United States section and agencies of the Government of Mexico will take within the Mexican section of the United States-Mexico Border Area to facilitate implementation of the plan under paragraph (1). At least once each year after the publication of such information, the Commission shall submit to Congress a report on actions taken by Federal agencies and agencies of the Government of Mexico to facilitate that implementation during the year covered by the report. 
(d)Future infectious disease plan
(1)In generalNot later than 180 days after the date on which negotiations referred to in subsection (a) begin, the Commission shall develop and publish a plan to prepare and respond to infectious diseases (other than COVID–19) within the United States-Mexico Border Area. Such plan shall address how— (A)the United States-Mexico Border Area should strengthen its response to such infectious diseases, with a focus on testing, contact tracing, and other infection prevention and control measures;
(B)the effect of such infectious diseases on the economic conditions in the United States-Mexico Border Area may be mitigated; (C)the sharing of relevant health data, with respect to such infectious diseases, including testing and positivity rates, between health agencies within the United States-Mexico Border Area can be strengthened; and
(D)a vaccine for such infectious diseases should be disbursed throughout the United States-Mexico Border Area, taking into account the various vulnerable populations in the region. (2)UpdatesThe Commission shall update the plan published under paragraph (1) at least once every 3 years for as long as the Commission, acting with the participation of members representing both the United States and Mexican sections, determines is necessary. 
(3)ImplementationNot later than 210 days after the date on which negotiations referred to in subsection (a) begin, the Commission (acting with the participation of members representing both the United States and Mexican sections) shall develop, and publish on a public website of the Commission, what actions Federal agencies will take within the United States section and agencies of the Government of Mexico will take within the Mexican section of the United States-Mexico Border Area to facilitate implementation of the plan under paragraph (1). At least once a year after the publication of such information, the Commission shall submit to Congress a report on actions taken by Federal agencies and agencies of the Government of Mexico to facilitate that implementation during the year covered by the report. (e)DefinitionsIn this section:
(1)COVID–19The term COVID–19 refers to the 2019 coronavirus disease caused by SARS–CoV–2. (2)SARS–CoV–2The term SARS–CoV–2 refers to the severe acute respiratory syndrome coronavirus 2 virus responsible for COVID–19 and includes any viral variant mutating therefrom with pandemic potential..

